                                                                                    JS-6
 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10
11 KIMBERLY QUARTARONE,          )                   Case No. CV 19-6917-GW-GJSx
                                 )
12              Plaintiff,       )                   ORDER GRANTING
                                 )                   STIPULATION TO DISMISS
13          vs.                  )                   ENTIRE ACTION WITH
                                 )                   PREJUDICE
14   UNUM LIFE INSURANCE COMPANY )
     OF AMERICA; and DOES 1-10,  )
15   inclusive,                  )
                                 )
16              Defendant.       )
                                 )
17
18              Based upon the stipulation of the parties and for good cause shown, IT IS
19 HEREBY ORDERED that this action, Case No. 2:19-cv-06917-GW-GJS, is dismissed
20 in its entirety as to all defendants with prejudice. All dates set in this matter are hereby
21 taken off calendar.
22              IT IS HEREBY FURTHER ORDERED that each party shall bear its own
23 attorneys’ fees and costs in this matter.
24              IT IS SO ORDERED.
25
     Dated: May 27, 2021
26                                           Hon. George H, Wu
27                                           United States District Judge

28
                                                 1                 Case No. 2:19-cv-06917-GW-GJS
                                                             ORDER GRANTING STIPULATION TO
     176878.1
                                                        DISMISS ENTIRE ACTION WITH PREJUDICE
